Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 10-16, 20-28 and 32 are pending. Claims 3-9, 17-19 and 29-31 have been cancelled.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a voicemail message from Kristi Wilson on 11 February 2021.

Amendments to the Specification
The specification is amended as follows:

In paragraph [0001] of the specification insert the recitation --now U.S. Patent No. 10,542,689 B2,-- following the limitation “filed August 21, 2018” in line 2.


Claim Amendments
The claims are amended as follows:

In claim 14 delete the limitations “embryos” and “, seed”.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The closest prior art is Bunn (Patent No. US 8,957,287 B2), which teaches tomato variety VF 134 having many of the same characteristics as the instantly claimed variety (see col. 6, Table 1).
However, Bunn fails to reasonably teach or suggest the parental varieties used to arrive at the instantly claimed variety, and tomato variety VF 134 does not have all of the morphological and physiological characteristics of the claimed variety.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 10-16, 20-28 and 32 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662